                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE

FRANKLYN WILLIAMS,                                  )
                                                    )
        PLAINTIFF,                                  )        CASE NO. 3:19-CV-00599
                                                    )
                                                    )
        V.                                          )
                                                    )
                                                    )        JUDGE RICHARDSON
PRISONER TRANSPORTATION                             )
SERVICES, LLC, et al.                               )        MAGISTRATE JUDGE HOLMES
                                                    )
        DEFENDANTS.                                 )


    MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT CUYAHOGA COUNTY’S
               MOTION TO SET ASIDE ENTRY OF DEFAULT


        Defendant Cuyahoga County (“County”) respectfully moves the Court, pursuant to Federal

Rule of Civil Procedure 55(c) for an order setting aside the Clerk of Court’s entry of default. For

the following reasons, the Court should grant the County’s Motion.

                                              BACKGROUND

        Plaintiff Franklyn Williams is a prisoner in the Southern Ohio Correctional Facility and is

serving a prison term of twenty-one years for committing multiple felony offenses (robbery, theft,

misuse of credit cards, aggravated robbery, kidnapping, etc.). See Exhibit A (O.D.R.C. Offender

Details.)1 He previously lived in Cleveland, Ohio. See Compl. ¶1.

        In 2018, Brevard Extraditions, LLC, d.b.a. U.S. Prisoner Transport, transported Plaintiff

from Omaha, Nebraska to Cleveland, Ohio where he was placed into the custody of the Cuyahoga


1 “Offender Details” for convicted prisoners are located on the Ohio Department of Rehabilitation and Correction’s
website.       Plaintiff’s     information         is      located      at      the      following        address:
https://appgateway.drc.ohio.gov/OffenderSearch/Search/Details/A680538 (last visited May 6, 2020).

                                                        1

     Case 3:19-cv-00599 Document 41 Filed 05/08/20 Page 1 of 13 PageID #: 193
County Corrections Center (“County Jail”). Plaintiff claims that between July 15 and July 20,

2018, USPT subjected him “to extreme and inhumane conditions that violated all standards of

decency.” Compl. ¶14. Plaintiff further alleges that Mr. Williams’s inhumane treatment was

caused by USPT’s policy of maximizing its profits at the expense of transferees’ welfare. Compl.

¶¶ 15, 32-45, 57-58.

       When Plaintiff arrived at the County Jail, he was asked a series of pre-classification

questions during intake. See Exhibit B (Decl. O’Donnell). Plaintiff did not complain of any injuries

nor did he appear to have any injuries when he was transferred into the custody of the County Jail.

In fact, he denied ever being the victim of an assault or attempted assault. Id.

       Plaintiff brings claims against Prisoner Transportation Services, LLC; Prisoner

Transportation Services of America, LLC; and Brevard Extraditions, LLC (d.b.a. U.S. Prisoner

Transport, Inc.) (collectively the “PTS Defendants”) for alleged tortious conduct and violations of

his constitutional rights. See generally Compl. Plaintiff further claims that the County was

negligent in hiring and supervising the PTS Defendants and that it violated Plaintiff’s rights under

the Eighth and Fourteenth Amendments to the U.S. Constitution. Id. But Plaintiff fails to identify

a custom or policy of the County that purportedly resulted in his constitutional rights being

violated. Id. Plaintiff merely claims the County was aware that the PTS Defendants had a history

of violating inmates rights, which is denied, but still contracted with them to transport Plaintiff.

Id. at ¶¶47-48.

       On October 9, 2019, Plaintiff’s process server delivered a copy of the summons and

Complaint to a special assistant who works in the County Administration building. See Doc. #34-

1. The special assistant, Laura Trotter, is not an “authorized agent” of the County, nor does she

hold herself out to be one. See Exhibit C (Decl. Trotter). The County Prosecutor’s Office, which



                                                  2

   Case 3:19-cv-00599 Document 41 Filed 05/08/20 Page 2 of 13 PageID #: 194
represents the County and its officials and employees in litigation, has no record of receiving

service of process.

           On March 24, 2020, Plaintiff filed a Motion for Entry of Default against the County.

Plaintiff did not serve a copy of this motion on the County. Plaintiff’s Counsel did, however,

submit a public records request to the County on March 17, 2020. See Exhibit D (Plaintiff’s

Records Request). The County, through its law department, responded on March 24, 2020. See

Exhibit E (County’s Response to Records Request). Plaintiff’s counsel did not indicate in his

correspondence with the law department that he had filed a lawsuit against the County or planned

to file for an entry of default. Id.

           On April 8, 2020, the Clerk of Court entered a default pursuant to Fed. R. Civ. P. 55(a).

See Doc. #35 (Order Granting Default). On April 13, 2020, the County received notice of the entry

of default. But due to the COVID-19 pandemic, closure of several County offices, and furloughs

the default notice did not reach the County Prosecutor until April 22, 2020. Since then, the County

retained local counsel and prepared an application to appear pro hac vice and motion to aside the

default.

                                        LEGAL ANALYSIS

           In considering whether to set aside a defendant’s default, “the federal courts have a

strong preference for trials on the merits.” Clark v. Johnston, 413 F.App'x 804, 819 (6th Cir.2011),

quoting Shepard Claims Serv. v. William Darrah & Assocs., 796 F.2d 190, 193 (6th Cir. 1986).

Moreover, there is an important distinction between an entry of default and a default judgment.

United States v. Real Property & All Furnishings Known as Bridwell's Grocery & Video, 195 F.3d

819, 820 (6th Cir. 1999) (hereinafter "Real Property"). That is, a stricter standard of review applies

for setting aside a default once it has ripened into a judgment. Id. Motions to set aside default



                                                   3

    Case 3:19-cv-00599 Document 41 Filed 05/08/20 Page 3 of 13 PageID #: 195
entries, as opposed to default judgments, are to be granted more liberally. Manufacturers' Indus.

Relations Ass'n v. East Akron Casting Co., 58 F.3d 204, 208 (6th Cir. 1995). Under Federal Rule

of Civil Procedure 55(c), a court may set aside default judgment for "good cause shown.”

        This Court has considerable latitude under the "good cause shown" standard of Rule 55(c)

to grant a defendant relief from entry of default. Real Property, 195 F.3d at 820. In deciding

whether “good cause” exists for purposes of granting a motion under Rule 55(c), a district court

properly considers three factors: (1) "[w]hether the plaintiff will be prejudiced"; (2) "[w]hether the

defendant has a meritorious defense"; and (3) "[w]hether culpable conduct of the defendant led to

the default." Id. at 192.

        A district court abuses its discretion in denying a motion to set aside an entry of default

when the defendant establishes it has meritorious defenses and no prejudice will result to the

plaintiff if the matter goes forward. O.J. Distributing, Inc. v. Hornell Brewing Company, Inc., 340

F.3d 345, 353 (6th Cir. 2003); See also Berthelsen v. Kane, 907 F.2d 617, 622 (6th Cir.1990)

(reversing entry of default where, notwithstanding defendant's culpability in evading service,

plaintiff failed to demonstrate that he will be prejudiced by the reopening of this case, and

defendant had shown that he had a meritorious defense to the suit); Shepard Claims, 796 F.2d at

193-194 (6th Cir. 1986) (holding that while all three factors must be considered in ruling on a

motion to set aside entry of default, when the first two factors militate in favor of setting aside the

entry, it is an abuse of discretion for a district court to deny a Rule 55( c) motion in the absence of

a willful failure of the moving party to appear and plead).

        Here, the County’s request to set aside the Clerk of Court’s entry of default should be

granted because the County has meritorious defenses, the existing parties will suffer no prejudice,

and the County’s conduct was not willful.



                                                  4

   Case 3:19-cv-00599 Document 41 Filed 05/08/20 Page 4 of 13 PageID #: 196
I.      THE COUNTY HAS MERITORIOUS DEFENSES TO PLAINTIFF’S CLAIMS.

        The County did not actively participate in any of the alleged conduct that resulted in

Plaintiff’s injuries. Instead, Plaintiff claims that the County should be liable for civil rights

violations and tortious conduct purportedly caused by the PTS Defendants’ employees because the

County hired them to extradite Plaintiff from Omaha, Nebraska to Cleveland, Ohio. Specifically,

Plaintiff claims the County violated his Fourteenth and Eighth Amendment Rights under the U.S.

Constitution because it was deliberately indifferent to him and engaged in cruel and unusual

punishment by hiring the PTS Defendants. Plaintiff also asserts a negligent hiring and supervision

claim. The County has meritorious defenses to these claims.

        A.     This Court lacks personal jurisdiction over the County.

        The County intends to file a motion addressing whether this Court has personal jurisdiction

over the County. When jurisdiction is based on a federal question, personal jurisdiction over a

defendant exists "if the defendant is amenable to service of process under the [forum] state's long-

arm statute and if the exercise of personal jurisdiction would not deny the defendant due process."

Bird v. Parsons, 289 F.3d 865, 871 (6th Cir.2002), quoting Mich. Coalition of Radioactive Material

Users, Inc. v. Griepentrog, 954 F.2d 1174, 1176 (6th Cir. 1992). Personal jurisdiction over an out-

of-state defendant arises from "certain minimum contacts with [the forum] such that maintenance

of the suit does not offend 'traditional notions of fair play and substantial justice.'" Air Prods. &

Controls, Inc. v. Safetech Internatl., Inc., 503 F.3d 544, 549-550 (6th Cir.2007), quoting Int'l Shoe

Co. v. Washington, 326 U.S. 310, 316, 66 S. Ct. 154, 90 L. Ed. 95 (1945), quoting Milliken v.

Meyer, 311 U.S. 457, 463, 61 S. Ct. 339, 85 L. Ed. 278 (1940). “When the issue of personal

jurisdiction arises, due process obligates the courts to ascertain whether it is fair and substantially

just to both parties to have the case tried in the state where the plaintiff has chosen to bring the



                                                  5

     Case 3:19-cv-00599 Document 41 Filed 05/08/20 Page 5 of 13 PageID #: 197
action.” Gordon v. Greenview Hosp., Inc., 300 S.W.3d 635, 646 (Tenn. 2009). The burden of

establishing jurisdiction is on the plaintiff. Weller v. Cromwell Oil Company, 504 F.2d 927 (6th

Cir. 1974).

        In Natl. Pub. Auction Co., LLC v. Anderson Motor Sports, LLC, M.D.Tenn. No. 3:10-

00509, 2011 U.S. Dist. LEXIS 10914, at *8-9 (Jan. 31, 2011), this Court held that the following

factors should be analyzed in determining whether minimum contacts exist between the forum

state and an out-of-state entity:

        First, the defendant must purposefully avail himself of the privilege of acting in the
        forum state or causing a consequence in the forum state. Second, the cause of action
        must arise from the defendant's activities there. Finally, the acts of the defendant or
        consequences caused by the defendant must have substantial enough connection
        with the forum state to make the exercise of jurisdiction over the defendant
        reasonable.

Whether an entity "purposefully availed [itself] of the privilege" of acting in Tennessee, "the

defendant's conduct and connection with the forum state” are such that it should reasonably

anticipate being “hauled into court there." Natl. Pub. Auction Co., LLC at *9, quoting World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 297, 100 S. Ct. 559, 62 L. Ed. 2d 490 (1980); see

Burger King Corp v. Rudzewicz, 471 U.S. 462, 475, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985).

        Here, Plaintiff cannot establish sufficient minimum contacts between the County and

Tennessee. The County is a political subdivision in the State of Ohio. By contracting to have an

inmate extradited from one state (and not even the forum state) to Ohio, the County did not

purposefully avail itself of the privilege of acting in Tennessee. In fact, none of the alleged actions

of the County or the PTS Defendants occurred in Tennessee. Plaintiff admits that his alleged

injuries occurred somewhere between Nebraska and Ohio. Moreover, Plaintiff does not allege (nor

can he prove) that the County has substantial enough connection with Tennessee to make the

exercise of jurisdiction over the County reasonable. And it is worth noting that Plaintiff is not even

                                                  6

   Case 3:19-cv-00599 Document 41 Filed 05/08/20 Page 6 of 13 PageID #: 198
a resident of Tennessee - he resides in a prison cell in Lucasville, Ohio (i.e., the Southern Ohio

Correctional Facility). See Exhibit A. Before that he lived in Cleveland, Ohio. See Compl. ¶1.

Based on the above, there is no reasonable basis for haling the County into Tennessee to defend

against this lawsuit.

        B.      Plaintiff Cannot bring claims against the County under the Eighth
                Amendment.

        Plaintiff claims the County and the PTS Defendants subjected him to cruel and unusual

punishment in violation of the Eighth Amendment. Plaintiff admits he is a pretrial detainee. See

Compl. ¶39. As a pretrial detainee, Plaintiff cannot pursue claims under the Eighth Amendment.

See Barber v. Salem, 953 F.2d 232, 235 (6th Cir.1992). Therefore, Plaintiff’s claims under the

Eighth Amendment are meritless.

        C.      Plaintiff cannot demonstrate that a custom or policy of the County was the
                moving force behind the alleged violations of his Fourteenth Amendment
                rights.

        Plaintiff fails to point to a single custom or policy of the County that was the moving force

behind the alleged constitutional deprivation. “[T]o impose §1983 liability on a political

subdivision, a plaintiff must prove that the constitutional deprivation occurred as a result of an

official custom or policy of the municipality." Smith v. City of Troy, Ohio, 874 F.3d 938, 946 (6th

Cir. 2017) (internal citation omitted). The "custom or policy must be the 'moving force' behind the

constitutional violation"; the plaintiff must "identify the policy, connect the policy to the city itself

and show that the particular injury was incurred because of the execution of that policy." Amerson

v. Waterford Twp., 562 F. App'x 484, 490 (6th Cir. 2014) (internal quotations omitted).

Furthermore, a plaintiff’s alleged injuries must have been caused by the political subdivision

"through its deliberate conduct." Bd. of Cty. Comm'rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397,

399, 117 S. Ct. 1382 (1997) (emphasis in original).

                                                   7

   Case 3:19-cv-00599 Document 41 Filed 05/08/20 Page 7 of 13 PageID #: 199
         Plaintiff cannot establish a policy or custom by merely showing that the County hired the

PTS Defendants and that one of its employees allegedly violated Plaintiff’s rights. Plaintiff’s

Complaint is unclear, but he appears to premise his Monell claim on the County’s alleged failure

to establish policies for the PTS Defendants to follow and/or failed to train the PTS Defendants.

But the PTS Defendants are independent contractors, which means the County does not control,

monitor, supervise, train, or establish policies for the PTS Defendants or their employees. And if

the alleged mistreatment even occurred, it would have occurred while Plaintiff was in the custody

of the PTS Defendants.

         Furthermore, the County had no reason to believe that the PTS Defendants’ policies and

training of its employees was inadequate. Plaintiff cites two alleged investigations into the prison

transportation industry as a whole and ten lawsuits filed against one or more of the PTS Defendants

between 2014 and 2018 to suggest the County was aware of some alleged deficiency in the PTS

Defendants’ policies and training. See Compl. ¶46. The mere fact that the PTS Defendants may

have been sued previously for alleged mistreatment of inmates is inconsequential. Especially

considering that PTS of America claims it is the “nation’s largest prisoner extradition company

and      one     of     the     largest    national     transporters     of     detainees.”     See

https://prisonertransport.net/index.html (last visited May 4, 2020.); see, e.g. Compl. ¶46. Given

the large number of prisoners the PTS Defendants transport annually, it is unsurprising that they

are subjected to the occasional scrutiny and lawsuits. This alone would not give pause to the

County or any other public or private entity in need of extradition services.

         In addition, Plaintiff must still prove that the PTS Defendants engaged in the alleged

misconduct that led to Plaintiff’s injuries. The PTS Defendants clearly deny the allegations in the

Complaint. Therefore, holding the County in default at this stage is tantamount to saying Plaintiff



                                                 8

      Case 3:19-cv-00599 Document 41 Filed 05/08/20 Page 8 of 13 PageID #: 200
can recover regardless of whether the underlying abuse and mistreatment even occurred. Should

the PTS Defendants prevail, a default against the County would lead to inconsistent verdicts and

incongruous and unfair results. See In re First T.D. & Investment, Inc., 253 F.3d 520, 532 (9th

Cir.2001); see also Gulf Coast Fans, Inc. v. Midwest Elec. Importers, Inc., 740 F.2d 1499, 1512

(11th Cir.1984); Frow v. De La Vega, 82 U.S. 552, 21 L.Ed. 60, 61 (1872). Accordingly, the Court

should set aside the entry of default and allow the County to appear and defend against Plaintiff’s

claims pursuant to 42 U.S.C. 1983.

       D.      The County has meritorious defenses to Plaintiff’s Negligent Hiring and
               Supervision claim.

       Plaintiff’s negligent supervision and hiring claim against the County is contingent upon the

PTS Defendants, through their employees, causing Plaintiff’s alleged injuries. If Plaintiff cannot

prove his claims against the PTS Defendants, then Plaintiff has no cause of action against the

County. So, to the extent the PTS Defendants have meritorious defenses, the County does as well.

And as demonstrated in the PTS Defendants’ motions to dismiss (Doc. ## 15, 16, 24, 25, and 26),

it appears the PTS Defendants have meritorious defenses.

        Furthermore, the County agrees with the PTS Defendants’ “choice of law” analysis in its

Motion to Dismiss and that Ohio law controls concerning Plaintiff’s tort claims. See Doc. #16,

Motion to Dismiss, pp. 19-21). Under Ohio law, an employer “is not liable for the acts of an

independent contractor.” Strayer v. Lindeman, 68 Ohio St. 2d 32, 34, 427 N.E.2d 781 (1981).

There are exceptions to this general rule. For example, an employer may be held liable for injuries

resulting from its own negligence in selecting or retaining an independent contractor. Rodic v.

Koba, 8th Dist. Cuyahoga NO. 77599, 2000 Ohio App. LEXIS 5715, at *6 (Dec. 7, 2000). "The

primary issue in a negligent hiring case is whether the employer knew or should have known of

the employee's … tortious propensities.” Thus, the relevant inquiry is “whether facts existed that

                                                9

   Case 3:19-cv-00599 Document 41 Filed 05/08/20 Page 9 of 13 PageID #: 201
the employer should have known about, which facts would have prevented the employment

relationship." Rodic at *14.

          As noted above, Plaintiff erroneously concludes that the County was aware of the PTS

Defendants’ “tortious propensities” based on a handful of lawsuits and a few investigations into

the entire prison transportation industry. Simply being the target of litigation or investigations

would not, standing alone, put the County on notice that the PTS Defendants would cause injury

to Plaintiff. And the fact that the PTS Defendants likely provide transport services to many

government entities and private jails or prisons would indicate that any alleged misconduct by the

PTS Defendants is an aberration. Accordingly, the County has meritorious defenses to Plaintiff’s

negligent hiring and supervision claim.2

II.      NONE OF THE PARTIES WILL BE PREJUDICED IF DEFAULT IS SET ASIDE.

         Plaintiff cannot establish prejudice significant enough to warrant denial of this motion. To

establish prejudice, the plaintiff must show that the delay will result in the loss of evidence,

increased difficulties in discovery, or greater opportunities for fraud and collusion. See Berthelsen,

907 F .2d at 621, citing INVST Financial Group, Inc. v. Chern-Nuclear Systems, Inc., 815 F.2d

391, 398 (6th Cir. 1987). The plaintiff cannot possibly show how any of the above forms of

prejudice will result if default is set aside.

         From the docket, it does not appear that anything of substance occurred during the alleged

delay in filing an answer. Additionally, trial is not scheduled until December 7, 2021 and the

current discovery deadline is December 15, 2020. (Doc. #21 and #22). Therefore, setting aside the

entry of default will not require this Court to extend any deadlines established in this case.




2 The County may also have immunity under Ohio Revised Code §2744.01, et seq. as to Plaintiff’s
negligent hiring and supervision claim.
                                                 10

      Case 3:19-cv-00599 Document 41 Filed 05/08/20 Page 10 of 13 PageID #: 202
Furthermore, Plaintiff’s counsel made several public records requests and received documents

related to this case. See Exhibit D; Exhibit E. Of course, Plaintiff’s counsel never mentioned the

pending lawsuit and motion for default despite having the opportunity to do so when

communicating with representatives from the County’s law department. Id. Nevertheless, Plaintiff

can hardly claim prejudice when he has had the ability to obtain documents from the County via

Ohio’s public records laws. Accordingly, Plaintiff will not be prejudiced if the entry of default is

set aside.

III.     THE COUNTY’S CONDUCT WAS NOT WILLFUL.

         The County’s failure to file a timely answer was not willful or culpable. In Shepard Claims,

796 F.2d at 194 (6th Cir. 1986), the Sixth Circuit held that, to be treated as culpable, the conduct

of a defendant must display either an intent to thwart judicial proceedings or a reckless disregard

for the effect of its conduct on those proceedings. Even if defense counsel's conduct is "careless

and inexcusable," the Sixth Circuit has set aside default because “excusable conduct” is not the

standard. Instead, “good cause” is the appropriate standard under Rule 55(c). Id. at 194.

         Here, Plaintiff attempted service on the County by having a process server deliver a copy

of the summons and complaint to an administrative assistant at the County. The process server

signed an affidavit erroneously representing that Laura Trotter – a special assistant who works at

the County’s Administration Building – was the “authorized agent” for the County. 3 This is

incorrect. Nowhere in the Federal Rules of Civil Procedure or the Ohio Rules of Procedure is a

special assistant, administrative assistant, or assistant of any kind deemed an “authorized agent”

for a local governmental entity. See Fed. Civ. Rule 4(j)(1) and (2); Ohio Civ. Rule 4.2(L) (service



3 N.B. The County does not contend that Plaintiff’s process server misrepresented the fact that he served Ms. Trotter
with a copy of the summons and Complaint. Instead, the County maintains that the process server misrepresented, in
the service affidavit, that Ms. Trotter was the County’s “authorized agent.”

                                                         11

    Case 3:19-cv-00599 Document 41 Filed 05/08/20 Page 11 of 13 PageID #: 203
on a County may be perfected by serving the “prosecuting attorney of the county.”). Instead, the

process server should have delivered service of process to the County “chief executive officer” or

served the County Prosecutor. Id. This never occurred. Had Plaintiff’s process server delivered

service as required under the rules, the County would have received proper notice of the lawsuit

and responded to Plaintiff’s Complaint.

          In addition, Plaintiff’s counsel never served a copy of the default motion on the County.

This is required under Fed. Civ. Rule 5. Although the certificate of service states that service was

made via electronic filing and by U.S. Mail on “other parties,” the County has no record of

receiving Plaintiff’s motion for default. And given that Plaintiff’s counsel was communicating

with the County’s Law Department on March 24, 2020 – the same day he filed his motion for entry

of default – a copy of the motion could have been given to someone in the Law Department.

          Although the County should have responded to Plaintiff’s Complaint and contested service,

the lawsuit was never delivered to the County Prosecutor’s Office. 4 As such, the County’s failure

to respond to the Complaint was not done with reckless disregard for the impact that its action

might have on the proceedings or to thwart the judicial proceedings in this case.

                                                   CONCLUSION

          For the above reasons, the Court should grant the County’s Motion to set aside the entry of

default. There is good cause for setting aside the entry of default because none of the parties will

be prejudiced, the County has meritorious defenses, and the actions of the County were not willful.




4   Under Ohio law, the civil division of the Prosecutor’s office represents the County in litigation.

                                                            12

     Case 3:19-cv-00599 Document 41 Filed 05/08/20 Page 12 of 13 PageID #: 204
                                              Respectfully submitted,

                                              /s/ Leslie Curry Bay____________________
                                              LESLIE CURRY BAY (019812)
                                              2000 Richard Jones Road, Suite 250
                                              Nashville, TN 37215
                                              Phone: (615) 383-9495 /Fax: (615) 292-9848
                                              leslie@currybaylaw.com

                                              BRENDAN D. HEALY (0081225)
                                              Assistant Prosecuting Attorney, Cuyahoga County
                                              8th Floor Justice Center
                                              1200 Ontario Street
                                              Cleveland, Ohio 44113
                                              Phone: (216) 698-6447/Fax: (216) 443-7602
                                              bhealy@prosecutor.cuyahogacounty.us
                                              (Pending admission pro hac vice)

                                              Attorneys for Defendant Cuyahoga County


                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing “Memorandum of Law in Support of Defendant
Cuyahoga County’s Motion to Set Aside Entry of Default” was filed electronically on this 8th day
of May 2020. Notice of this filing will be sent by operation of the Court’s electronic filing system
to all parties indicated on the electronic filing receipt. Parties may access this filing through the
Courts electronic filing system.

Daniel W. Olivis, Esq.                                           Troy L. Bowlin, II, Esq.
George S. Scoville, III, Esq.                                    The Bowlin Law Firm, P.C.
LEWIS, THOMASON, KING, KRIEG & WALDROP                           400 W. 1st North Street
424 Church Street, Suite 2500 P.O. Box 198615                    Morristown, TN 37814-4617
Nashville, Tennessee 37219-8615                                  Attorney for Plaintiff
Attorneys for Prisoner Transportation Services, LLC,
Prisoner Transportation Services of America, LLC,
Brevard Extraditions, LLC d/b/a U.S. Prisoner Transport

Lee L. Piovarcy
MARTIN, TATE, MORROW & MARSTON, P.C.
6410 Poplar Avenue, Suite 1000
Memphis, TN 38119
Attorney for Defendant Brevard Extradition, LLC d/b/a U.S. Prisoner Transport


                                                                 /s/ Leslie Curry Bay__________
                                                                 Leslie Curry Bay
                                                 13

   Case 3:19-cv-00599 Document 41 Filed 05/08/20 Page 13 of 13 PageID #: 205
